Citation Nr: 0217648	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosis.

2.  Entitlement to service connection for transient atrial 
fibrillation.

3.  Entitlement to service connection for a 
depersonalization disorder with psychotic depression.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  Subsequently to the filing of the 
appeal, the veteran's records were transferred from the 
Atlanta VARO to the Montgomery, Alabama, VARO, which now has 
jurisdiction of this case.

The case was previously before the Board in May 2000, at 
which time the claims enumerated on the first page of the 
present decision were remanded for additional evidentiary 
development.  Several other claims which had also been 
before the Board on appeal in May 2000 were withdrawn by the 
veteran in a statement dated and received in June 2001.


REMAND

In correspondence received from the veteran in December 
2002, she requested a videoconference hearing before a 
Member of the Board, to be held at the RO in Montgomery, 
Alabama.  This request was made in a timely manner.  See 
38 C.F.R. § 20.1304(a) (2002).

Inasmuch as the veteran's hearing request was just recently 
made and received, she has not yet been scheduled for her 
requested hearing.  Considerations of due process mandate 
that the Board may not proceed with appellate review of the 
veteran's claims without affording her an opportunity for a 
personal hearing at her request.

Therefore, a remand is required for the scheduling of a 
videoconference hearing.  See 38 U.S.C.A. § 7107(b) (West 
Supp. 2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps 
in order to schedule the veteran for 
a personal hearing with a Member of 
the Board via videoconference at the 
RO, in accordance with her request.  
Appropriate notification of the 
hearing should be given to the 
veteran, and such notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until she is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


